DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status Identifier of the Claims
The amendments to the claims filed 06/10/2020 does not correctly present Status Identifier. Applicant does not correctly present the Status Identifier for claims 1-15. 
“The current status of all of the claims in the application, including any previously canceled or withdrawn claims, must be given. Status is indicated in a parenthetical expression following the claim number by one of the following status identifiers: (original), (currently amended), (previously presented), (canceled), (withdrawn), (new), or (not entered). The status identifier (withdrawn – currently amended) is also acceptable for a withdrawn claim that is being currently amended.” 
“Claims added by a preliminary amendment must have the status identifier (new) instead of (original), even when the preliminary amendment is present on the filing date of the application and such claim is treated as part of the original disclosure. If applicant files a subsequent amendment, applicant must use the status identifier (previously presented) if the claims are not being amended, or (currently amended) if the claims are being amended, in the subsequent amendment. Claims that are canceled by a preliminary amendment that is present on the filing date of the application are required to be listed and must have the status identifier (canceled) in the preliminary amendment and in any subsequent amendment.
Therefore, claims 1-14 should have a status identifier (cancelled). Claim 15 should have a status identifier (previously presented).
Appropriate corrections are required. (See MPEP 714, II.C)
Election/Restrictions
Applicant’s election without traverse of species A2 (Figs. 4-5), B2 (Fig. 8), and C1 (Figs. 1-5, and 7), read on claims 15-20,  in the reply filed on 06/10/2022 is acknowledged.
No Claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2007-085408A (“JP-408”).
Regarding claim 15, JP-408 discloses a method for operating a rotary union, comprising: providing a housing (1) having a bore (11) in fluid communication with a media channel opening (the right opening of a non-rotating shaft side flow path 2a, p.8, paragraph 5, translation, Fig. 1) and a piston bore (13) having an open end (left end, Fig. 1) disposed at a radially offset distance with respect to the bore, the piston bore being fluidly isolated from the media channel opening and the bore and fluidly connected to an actuation port (the opening of the piston bore at its right end, Fig. 1, p. 8 last two paragraphs to p. 9 first two paragraphs).
The method further comprises slidably disposing a non-rotating seal carrier (2) within the bore in the housing, and fluidly connecting a media channel (2a) with the bore; providing an actuation arm (an upper portion of a flange 22, p. 8  last three paragraphs, Figs. 1-3) connected to the non-rotating seal carrier and extending radially outwardly therefrom with respect to the bore, the actuation arm at least partially overlapping the open end of the piston bore.
 The method further comprises slidably disposing a piston (23) within the piston bore such that a variable piston volume is defined between the piston and the piston bore; applying an actuation fluid pressure at the actuation port such that the actuation fluid pressure is present in the variable piston volume and providing a pneumatic force tending to extend the piston relative to the piston bore; pushing the actuation arm with the piston and urging the actuation arm, and thus the non-rotating seal carrier, to displace relative to the bore when the piston displaces relative to the piston bore. (p. 9 paragraph 3, and last three paragraphs to p.10 first three paragraphs)
Regarding claim 20, JP-408 discloses mechanically limiting a displacement of the non-rotating seal carrier with respect to the housing in an extending direction such that the piston remains slidably supported within the piston bore. (In Fig. 1, it shows the enlarged head potion 23b will be abutting a shoulder on the case 1 in the left end of the pin insertion hole 13.)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-408.
Regarding claim 16, JP-408 discloses providing a second piston bore (13) formed in the housing (as this is shown in Figs. 2-3). The second piston bore has a corresponding open end (left end, as this is shown in Fig. 2). The second piston bore extends in parallel with the piston bore (as this is shown in Figs. 2-3). The method further provides a second actuation arm (a lower portion of the flange portion 22, Fig. 2) connected to the non-rotating seal carrier and extending radially outwardly therefrom with respect to the bore. The second actuation arm at least partially overlaps the corresponding open end of the second piston bore (Figs. 2-3). Slidably disposes a second piston (23, Figs. 2-3) slidably within the second piston bore such that a second variable piston volume is defined between the second piston and the second piston bore.  
JP-408 is silent about “the method comprising “the second piston being adapted to extend out from the corresponding open end of the second piston bore at a displacement that matches a displacement of the piston when a fluid pressure is present in the second variable piston volume”; and “releasably abutting the second piston against the second actuation arm such that the second actuation arm is pushed in concert with the piston urging the actuation arm to displace the non-rotating seal carrier relative to the bore when the piston and the second piston displace relative to the piston bore.”
However, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of JP-408 to include the above limitations such that “the displacement of the second piston extended matches a displacement of the piston when a fluid pressure is present in the second variable piston volume”, such by using the pressure regulator (52), to ensure smooth movement of the floating sheet (2).
In addition, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of JP-408 to releasably abutting the second piston against the second actuation arm such that the second actuation arm is pushed in concert with the piston urging the actuation arm to displace the non-rotating seal carrier relative to the bore when the piston and the second piston displace relative to the piston bore, e.g., by using the pressure regulator (52), to ensure smooth movement of the floating sheet (2). (It is also noted that JP-408 already teaches releasably abutting the second piston against the second actuation arm by using a releasable threaded connection between male screw portion 23c of the pin 23 that can be screwed into a female screw hole 22a formed in the flange portion 22, p. 8 last paragraph, Fig. 1)

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-408 in view of LaCroix (US 2014/0035274).
Regarding claim 17, JP-408 does not disclose applying a vacuum to the actuation port to retract the piston into the piston bore.
LaCroix discloses a method of operating a rotary union (100) including a rotating seal carrier (101) and a non-rotating seal carrier (103) (Figs. 1, and 3, Paragraph 16). An application of a low pressure air or a vacuum to a piston volume (214) will cause a non-rotating seal carrier (103) to extend or retract relative to a housing (106) (Paragraphs 20-21, and 25, Figs. 1 and 3) It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of JP-408 to include “a vacuum to the actuation port to retract the piston into the piston bore”, as taught by LaCroix, to provide additional means to retract the non-rotating seal carrier to separate the seals (41) and (42).

Claim(s) 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP-408 in view of JP 2014-016010A (“JP-010”).
Regarding claim 18, JP-408 does not disclose “collecting a fluid leakage between the non-rotating seal carrier and the bore in a collection channel formed in the housing around the bore and fluidly communicating with the bore, the collection channel extending annularly around an entire cross section of the bore.”
JP-010 discloses a rotary joint (1) including a fixed portion (1b) fixedly mounted in a mounting hole (3a) provided in a casing (3) in communication with the flow path hole (3b) (Paragraphs 12,translation, Figs. 1-2) A circumferential groove (14) is formed on the inner circumferential surface (7b) of the housing member (7) (para. 20). A discharge hole (15) provided in the housing member (7) is open and in communication with the circumferential groove (14). A sliding gap (G) is formed between the inner circumferential surface (7b) and an outer peripheral surface (8d) of a fixed shaft portion (8a, similar to the non-rotating sheet carrier recited in the claim). The fluid (equivalent to a fluid leakage) enters the sliding gap (G) together with foreign matter (20) are discharged (vented) to outside  of the rotary joint via the circumferential groove (14) and the discharge hole (15) (Figs. 1-3, Paras. 20-21, and 26-28)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of JP-408 to include “collecting a fluid leakage between the non-rotating seal carrier and the bore in a collection channel (a circumferential groove as taught by JP-010) formed in the housing around the bore and fluidly communicating with the bore, the collection channel extending annularly around an entire cross section of the bore”, as taught by JP-010, to remove foreign matter together with a fluid leakage in the sliding gap and the circumferential groove to the outside of the rotary union to prolong life of the rotary union.
Regarding claim 19, JP-408 in view of JP-010 as set forth above discloses venting fluid collected in the collection channel through at least one vent passage (15)  that is formed in the housing (housing member 7 and casing 3 in JP-010, and after modification as set forth above by JP-010, the housing is the casing 1 of JP-408) and extends from the collection channel entirely through the housing to an outer portion of the housing. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHWEN-WEI SU whose telephone number is (571)272-4998. The examiner can normally be reached Monday-Friday 11 AM-7 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHWEN-WEI SU/Primary Examiner, Art Unit 3722